    Case: 1:20-cv-04816 Document #: 24 Filed: 01/25/21 Page 1 of 6 PageID #:155



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


Lou Davis and Tameka Davis,             )
formerly known as Tameka                )
Smith,                                  )
                                        )
      Plaintiffs,                       )
                                        )
      v.                                )    No. 20 C 4816
                                        )
Bank of America, N.A.                   )
                                        )
      Defendant.                        )


                       Memorandum Opinion and Order

     The complaint in this case alleges that Bank of America, N.A.

(“BANA”) violated the Fair Credit Reporting Act (“FCRA”), 15 U.S.C

§ 1681s-2(b), § 1681n, and/or § 1681o by reporting to the three major

credit agencies a debt it claimed plaintiffs owed it when, in fact,

plaintiffs owe BANA nothing. Specifically, plaintiffs claim that

BANA failed reasonably to investigate the disputed debt; provided

false information to the credit agencies regarding the disputed debt;

and was willful or negligent in these violations. Additionally,

plaintiffs bring a claim for declaratory and injunctive relief under

Illinois law, asking me to declare that they do not owe BANA the

debt in question and enjoining BANA for further efforts to enforce

it. BANA has moved to dismiss the complaint. I deny the motion.

     The events giving rise to this lawsuit are not in dispute.

Plaintiffs formerly owned a condominium in Chicago that secured two
    Case: 1:20-cv-04816 Document #: 24 Filed: 01/25/21 Page 2 of 6 PageID #:156



loans: a first mortgage held or serviced by Wells Fargo, and a second

mortgage held by BANA. After plaintiffs fell behind on the first

mortgage, Wells Fargo filed a foreclosure action in August of 2017.

BANA was named as a defendant in the action and appeared in the case.

In September of 2018, a judgment of foreclosure was entered and the

property sold. The sale was approved, and the foreclosure judgment

became final, in April of 2019, after which a judicial deed was

issued, delivered and recorded. Compl. at ¶¶ 7-14.

     Nothing in the final judgment of foreclosure reserved BANA’s

right to pursue a claim for money damages against plaintiffs. Yet

BANA has sought collection of over $9,000 that it claims plaintiffs

owe on a Note accompanying the second mortgage, and it has reported

the disputed debt to Equifax, TransUnion, and Experian, damaging

plaintiffs’ credit. Further, plaintiffs claim to have wasted time

and money in an effort to correct the information on their credit

report.

     BANA’s motion to dismiss primarily challenges the parties’

underlying dispute—whether plaintiffs owe an enforceable debt to

BANA—as indeed, plaintiffs’ claims go nowhere if the debt is valid.

Plaintiffs claim that any debt they may have owed BANA in connection

with the second mortgage became unenforceable when the judicial deed

was issued pursuant to the final judgment of foreclosure on the first

mortgage, which did not specify that BANA retained the right to




                                        2
    Case: 1:20-cv-04816 Document #: 24 Filed: 01/25/21 Page 3 of 6 PageID #:157



pursue a claim for deficiency against plaintiffs. Plaintiffs point

to 735 ILCS 5/15-1509(c), which states:

     Claims Barred. Any vesting of title by a consent
     foreclosure pursuant to Section 15–1402 or by deed
     pursuant to subsection (b) of Section 15–1509, unless
     otherwise specified in the judgment of foreclosure, shall
     be an entire bar of (i) all claims of parties to the
     foreclosure and (ii) all claims of any nonrecord claimant
     who is given notice of the foreclosure in accordance with
     paragraph (2) of subsection (c) of Section 15–1502,
     notwithstanding the provisions of subsection (g) of
     Section 2–1301 to the contrary.

735 Ill. Comp. Stat. Ann. 5/15-1509.

     Defendant argues that notwithstanding this section’s language

facially barring “all claims,” upon “vesting of title...by deed

pursuant to subsection (b) of Section 15-1509,” its claim for

deficiency survived the final judgment of foreclosure because that

claim arises from a “separate contractual obligation” plaintiffs owe

under a Note that accompanied the second mortgage. In defendant’s

view, the foreclosure action—which culminated in a final judgment of

foreclosure and vesting of title by deed—had “no effect” on BANA’s

ability to pursue a contractual remedy under the Note; it merely

extinguished BANA’s collateral interest in plaintiffs’ condominium.

But the plain language of § 15-1509(c) does not allow for that

interpretation. The statute expressly states that the vesting of

title by deed “shall be an entire bar of...all claims” of parties to

the foreclosure, and Illinois Courts have held that the statute means

what it says. BMO Harris Bank Nat’l Ass’n v. LaRosa, 2017 IL App

(1st) 161159, ¶ 19, 78 N.E.3d 511, 515 (Ill. App. 2017) (declining

                                        3
    Case: 1:20-cv-04816 Document #: 24 Filed: 01/25/21 Page 4 of 6 PageID #:158



to allow post-foreclosure challenge to deficiency claim, noting that

“section 15-1509(c)’s language is very clear—all claims of the

parties to the foreclosure are barred.”). See also Adler v. Bayview

Loan Servicing, LLC, 2020 IL App (2d) 191019, ¶ 19, ---N.E.3d---

(Ill. App. Ct. 2020) (deficiency judgments are not excepted from

rule that “all claims” are barred); Taylor v. Bayview Loan Servicing,

LLC, 2019 IL App (1st) 172652, ¶ 12, ---N.E.3d--- (Ill. App. Ct.

2019)    (statutory   language     barring    “all    claims”    is   “clear      and

unambiguous” (quoting U.S. Bank National Ass’n v. Prabhakaran, 2013

IL App (1st) 111224, ¶ 30, 369 Ill. Dec. 220, 986 N.E.2d 169 (Ill.

App. Ct. 2013)).

        BANA’s only response to these cases is to point out that they

did not involve the exact claim at issue here: a deficiency claim

brought by a junior lienholder based on a note accompanying a

mortgage. But BANA offers no reasoned explanation for why this

specific scenario falls outside the scope of the bar, and I discern

none. At any rate, In re Dancel, No. 18 BK 01399, 2019 WL 521177, at

*1 (Bankr. N.D. Ill. Feb. 5, 2019), did involve a deficiency claim

brought by a junior lienholder, and the bankruptcy court held that

it was barred by § 15-1509(c).

        BANA’s citation to 735 ILCS 5/15-1511, which it cites for the

proposition that “[F]oreclosure of a mortgage does not affect a

mortgagee’s rights, if any, to obtain a personal judgment against

any person for a deficiency,” does not change the analysis. To the


                                        4
    Case: 1:20-cv-04816 Document #: 24 Filed: 01/25/21 Page 5 of 6 PageID #:159



contrary, BANA’s argument borders on deceptive advocacy, as it

selectively omits the beginning of the cited provision, which reads

in full: “Except as expressly prohibited by this Article, foreclosure

of a mortgage does not affect a mortgagee’s rights, if any, to obtain

a personal judgment against any person for a deficiency.” (Emphasis

added). Because section 15-1511 articulates just such an express

prohibition, defendant’s omission of that phrase is not well taken.

     The remaining grounds BANA asserts for dismissal of plaintiff’s

FCRA claim require little discussion. The first is that plaintiffs

fail to plead adequately that BANA’s reporting to the credit agencies

was “inaccurate and did not comply with industry standards.” But a

report stating that plaintiffs owed BANA money when in fact they

owed it none is certainly inaccurate. And even assuming that BANA’s

compliance with “industry standards” is relevant to plaintiffs’

claims, that is not an issue that can be resolved at this stage.

BANA’s final argument is that plaintiffs suffered no damages as a

result of the alleged FCRA violations. This argument, too, is

premature at this stage.

     Lastly,    BANA   claims     that   plaintiffs     are   not    entitled     to

injunctive or declaratory relief because they have not pled an

actionable claim under the FCRA. That argument lacks merit for the

reasons stated above. Moreover, there is no question that plaintiffs

have articulated an actionable dispute over whether they owe any

debt to BANA, and if plaintiffs can establish that they do not, they


                                         5
    Case: 1:20-cv-04816 Document #: 24 Filed: 01/25/21 Page 6 of 6 PageID #:160



may be entitled to a declaration to that effect. See Tepper v. Cty.

of Lake, 598 N.E.2d 361, 362 (1992). Similarly, if the dunning

letters they claim to have received suggest that a nonexistent debt

is owed, plaintiffs may be entitled to an order enjoining BANA from

causing additional such letters to be sent.

     For the foregoing reasons, the motion to dismiss is denied.




                                            ENTER ORDER:




                                     _____________________________
                                            Elaine E. Bucklo
                                      United States District Judge

Dated: January 25, 2021




                                        6
